

117 HRES 254 IH: Expressing the sense of the Congress that the Parthenon Marbles should be returned to Greece.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 254IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Bilirakis, Mr. Sarbanes, Ms. Malliotakis, Mr. Pappas, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the Congress that the Parthenon Marbles should be returned to Greece.Whereas the Parthenon was built on the hill of the Acropolis in Athens, Greece, in the mid-fifth century B.C. under the direction of the Athenian statesman Pericles and the design of the sculptor Phidias;Whereas the Parthenon is the ultimate expression of the artistic genius of Greece, the preeminent symbol of the Greek cultural heritage, including its art, architecture, and democracy, and of the contributions that modern Greeks and their forefathers have made to civilization;Whereas the Parthenon has served as a place of worship for ancient Greeks, Christians, and Muslims;Whereas the Parthenon has been adopted by imitation by the United States in many preeminent public buildings, including the Lincoln Memorial;Whereas over 100 pieces of the Parthenon’s sculptures, now known as the Parthenon Marbles, were removed from the Parthenon under questionable circumstances between 1801 and 1816 by British nobleman Thomas Bruce, seventh Earl of Elgin, while Greece was still under Ottoman rule;Whereas the removal of the Parthenon Marbles, including their perilous voyage to Great Britain and their careless storage there for many years, greatly endangered the Marbles;Whereas the Parthenon Marbles were removed to grace the private home of Lord Elgin, who transferred the Marbles to the British Museum only after severe personal economic misfortunes;Whereas the sculptures of the Parthenon were designed as an integral part of the structure of the Parthenon temple, the carvings of the friezes, pediments, and metopes are not merely statuary, movable decorative art, but are integral arts of the Parthenon, which can best be appreciated if all the Parthenon Marbles are reunified;Whereas the Parthenon is a universal symbol of culture, democracy, and freedom, making the Parthenon Marbles of concern not only to Greece but to all the world;Whereas, since obtaining independence in 1830, Greece has sought the return of the Parthenon Marbles;Whereas the return of the Parthenon Marbles would be a profound demonstration by the United Kingdom of its appreciation and respect for the Parthenon and classical art;Whereas returning the Parthenon Marbles to Greece would be a gesture of good will on the part of the British Parliament, and would set no legal precedent, nor in any other way affect the ownership or disposition of other objects in museums in the United States or around the world;Whereas the United Kingdom should return the Parthenon Marbles in recognition that the Parthenon is part of the cultural heritage of the entire world and, as such, should be made whole;Whereas Greece would provide care for the Parthenon Marbles equal or superior to the care provided by the British Museum, especially considering the irreparable harm caused by attempts by the museum to remove the original color and patina of the Marbles with abrasive cleaners;Whereas Greece opened the New Acropolis Museum in 2009 which houses the Marbles that were not removed to the United Kingdom by Lord Elgin and displays them alongside plaster replicas of the Marbles currently in the British Museum so visitors can see the entire frieze as it was designed around the Temple of Athena;Whereas it has been 200 years since the British Government voted to purchase the Marbles;Whereas the Greek Government has publicly supported working with the British Government in a diplomatic manner to negotiate mutually agreeable conditions for the return of the Parthenon Marbles;Whereas the people of Greece have a greater, ancient bond to the Parthenon Marbles, which were in Greece for over 2,200 years of the over 2,430-year history of the Parthenon; andWhereas British Members of Parliament across the political spectrum have supported legislation to authorize the return of the Marbles to Greece: Now, therefore, be itThat it is the sense of the Congress that the Government of the United Kingdom should enter into negotiations with the Government of Greece to facilitate return of the Parthenon Marbles to Greece.